Citation Nr: 0602710	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  01-06 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for post-traumatic stress disorder (PTSD).

2.  Whether a timely appeal was perfected with respect to a 
claim for entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1956 and from November 1990 to May 1991

This matter comes to the Board of Veterans'Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In June 2004, the veteran 
testified at a Travel Board hearing at the RO in Little Rock, 
Arkansas.  The veteran's claims were remanded in October 
2004.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of no more than mild 
symptomatology.

2.  In March 2003, the veteran was notified that his TDIU 
claim had been denied.  After receipt of a timely notice of 
disagreement, the RO issued a statement of the case on March 
1, 2004; however, the veteran failed to file a timely 
substantive appeal.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40, 4.45, 4.130, Diagnostic Code 9411 
(2005). 

2.  The veteran did not submit a timely substantive appeal of 
the March 2003 rating decision; thus, the Board has no 
jurisdiction to consider an appeal stemming from that rating 
decision.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that the severity of his PTSD warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
PTSD is to be considered during the entire period from the 
initial assignment of the rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In March 2001, the RO granted service connection for PTSD and 
assigned a 10 percent rating effective from July 1999, the 
date of receipt of the veteran's claim for service 
connection.  The veteran disagrees with the 10 percent 
evaluation and has pursued the present appeal.  

The pertinent evidence in connection with this appeal 
consists of VA and private treatment records and examination 
reports as well as the veteran's Travel Board and RO hearing 
testimony.  This evidence reflects that the veteran has 
complained of flashbacks, interrupted sleep, intrusive 
thoughts, depression, and short term memory impairment.  

A November 2000 report of VA examination notes that the 
veteran reported difficulty falling asleep and awakening 
during the night for no particular reason.  Objective 
findings reflect that the veteran was mildly dysphoric; 
however, the examiner noted that the veteran did not display 
anxiety and there was no gross impairment of memory.  The 
diagnosis was chronic PTSD and the Global Assessment of 
Functioning (GAF) was identified as 60.  

In assessing the evidence of record, the Board has reviewed 
the veteran's GAF scores.  It is important to note that, as 
noted by the U.S. Court of Appeals for Veterans Claims 
(Court), a GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 21-30 is indicated when "[b]ehavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)." Id.  

A score of 31-40 is indicated when there is, "[s]ome 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood." Id.  

A score of 41-50 is assigned where there are, "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id.  A score of 51-60 is 
appropriate where there are, "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or co-workers)." Id.  

A score of 61-70 is indicated where there are, "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.  

A score of 71-80 is appropriate when, "[i]f symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)." Id.

Based on the above, the Board must find that the above report 
provides evidence against this claim as it indicates that the 
condition is mild to slightly moderate.

An October 2002 report of VA examination includes a finding 
of mild anxiety.  There was no gross impairment of memory, 
the diagnosis was chronic PTSD, and a GAF score of 60 was 
assigned.  Once again, providing evidence against this claim, 
indicating the mild nature of the disorder.   

A May 2003 report of private psychiatric treatment notes the 
veteran's complaints of disturbing dreams, frequently 
recurring daytime images, and avoidance of social situations 
or activities which would cause him to become excited or 
enthused.  The examiner summarized that the veteran's 
behavior was consistent with obvious depressed affect and 
objective tests were positive for clinically significant 
indicators of depression.  The examiner noted that the 
veteran appeared to be generally stable and remained in a 
longstanding marriage and work setting, but his coping 
mechanisms are chronically dysfunctional and result in 
ongoing depression.  The diagnoses were PTSD and mood 
disorder, nos (not otherwise specified).  A subsequent 
treatment report from this examiner notes objective test 
findings of PTSD related symptoms, including anxiety, 
depression, avoidance behavior, intrusive experiences, 
generalized distress, and impaired concentration.                                                   
The Board finds this report provides evidence in support of 
the claim. 

A September 2003 report of VA examination includes the 
conclusion that, based on a review of the veteran's claims 
file, he does not meet the criteria of PTSD.  Specifically, 
although the veteran meets both the arousal and the 
experiencing symptoms categories, he does not meet the 
avoidance criteria to the level necessary to be significant.  
It is further noted that the veteran reported periods of 
depression lasting for less than a day and associated with 
sleep training change.  It is noted that the veteran reported 
nocturnal anxiety occurring about once per month which did 
not meet the criteria of panic attacks.  The diagnosis was 
PTSS (posttraumatic stress syndrome) and a GAF score of 65 
was identified.  This report clearly provides evidence 
against this claim, indicating that the veteran does not have 
PTSD.

The veteran's PTSD has been assigned a 10 percent schedular 
rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the assignment of the next higher rating.  The veteran's PTSD 
has been shown to be productive of depression and sleep 
disturbance; however, the symptoms of anxiety, 
suspiciousness, panic attacks (weekly or less often), and 
mild memory loss (such as forgetting names, directions, 
recent events) which are required for the next higher rating 
of 30 percent are not shown by the evidence of record.  In 
this regard, it is noted that the May 2003 private medical 
evidence showing findings of anxiety and impaired 
concentration provides some support for the veteran's claim.  
However, notwithstanding these findings, the examiner noted 
that the veteran appeared to be generally stable and remained 
in a longstanding marriage and work setting.  The veteran 
does not exhibit anxiety, suspiciousness, panic attacks, or 
mild memory loss due to his PTSD.  He experiences episodes of 
depression and sleep disturbance.  

With respect to the GAF, it is noted that the veteran's GAF 
score has ranged from 60 to 65; essentially indicative of 
mild symptoms.  

Upon consideration of the foregoing, the Board finds that the 
veteran's overall disability picture most closely 
approximates the currently assigned 10 percent rating and the 
appeal is denied.

In addition, the Board finds no basis for assignment of 
separate ratings for separate periods during the appeal 
period, as it finds that the veteran's PTSD has remained 
essentially the same throughout this period of time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his PTSD increase in 
severity in the future; however, based on the evidence 
currently of record, an increased rating is not warranted.

The Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a November 
2004 letter as well as the January 2000, March 2001, and 
March 2003 rating decisions and all associated statements of 
the case and supplemental statements of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  Accordingly, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the November 2004 letter advised the 
veteran to submit any additional evidence that pertained to 
the matter.  Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).

The Board observes that the RO issued the January 2000 rating 
decision prior to the enactment of the VCAA in November 2000, 
such that providing VCAA notice prior to the adverse 
termination was not possible.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In addition, the increased rating 
issue arises as a "downstream" issue from the claim for an 
increased rating that was granted in March 2001, such that 
VCAA notice as to the increased rating claim could not have 
been provided.  Id.  See generally VAOPGCPREC 8-2003.  
However, the Board has already determined that the veteran 
has received all required VCAA notice, such that such 
deficiencies result in no prejudice to the veteran and 
therefore constitutes harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. 
§ 20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).

In this regard, the Board emphasizes that the veteran has not 
made a showing or allegation that the timing or content of 
the VCAA notice has resulted in any prejudice to him.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  
The Board has remanded this case twice to assist the veteran 
with his claims.

With respect to the duty to assist, the RO has secured the 
veteran's relevant VA and private treatment records and he 
has been afforded numerous VA examinations.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

On August 24, 2005, the veteran was provided with a 
supplemental statement of the case and notified that he had 
60 days to make any comment or submit additional information.  
Thereafter, on October 24, 2005, the veteran was notified 
that his VA records were being returned to the Board and, in 
connection with any additional evidence he submitted to the 
Board, the veteran would be required to explain why he could 
not send it earlier.  The veteran submitted private treatment 
records that were received by the Board on January 6, 2006.  
This evidence was received more than 60 days after the August 
24, 2005, supplemental statement of the case.  The additional 
evidence was not accompanied by an explanation as to why the 
veteran was unable to submit such records earlier.  In this 
regard, it is important to note that the veteran had years to 
submit such a medical record.  Since good cause for the late 
submission of this treatment record has not been shown, the 
Board cannot consider such evidence with respect to the issue 
on appeal.  The submission of this evidence is brought to the 
RO's attention for action deemed appropriate.

In this regard, it is important to note that this case was 
remanded by the Board on two occasions and that a further 
remand of this can not be justified.  Simply stated, the 
Board can not keep remanding the case to the RO indefinitely, 
delaying the full adjudication of this case and spending more 
resources on this claim, delaying the adjudication of other 
claims.  Why the veteran waited to the last possible 
movement, days before the case was ready to be fully decided 
by the Board after years of delay, is very unclear.  The 
Board finds that a third remand to the RO is not warranted.  
In any event, the results of this medical report are clearly 
outweighed by the medical reports cited above, which clearly 
indicates the mild nature this disorder.          

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, has posed 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

TIMELINESS OF APPEAL

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  By statute, questions as to the 
timeliness or adequacy of a substantive appeal are determined 
by the Board.  38 U.S.C.A. § 7105(d)(3).  See 38 C.F.R. 
§ 20.101(d).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. 
App. 231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

On March 24, 2003, the RO issued a letter to the veteran 
notifying him that it had assigned denied his claim of TDIU.  
The RO received the veteran's notice of disagreement in May 
2003.  A statement of the case was issued on March 1, 2004.  
An undated and unsigned VA Form 9, Appeal to Board of 
Veterans' Appeals, was received from the veteran at his June 
15, 2004, Travel Board hearing.  

VA notified the veteran in an August 2005 letter that his 
substantive appeal appeared to be untimely filed and informed 
the veteran that he had 30 days to submit evidence showing 
that his appeal was timely.  The veteran has not responded to 
this letter. 

The evidence as outlined above is not in dispute.  Thus, the 
question presented to the Board is purely legal.  
Specifically, whether the VA Form 9, Appeal to Board of 
Veterans' Appeals, submitted to VA on June 15, 2004 is deemed 
to be timely within the parameters of the statutes and 
regulations absent any consideration of good cause.  

The time limit for filing either a substantive appeal or a 
request for an extension of time in this case was April 29, 
2004, as the veteran was provided with a statement of the 
case on March 1, 2004.  The veteran's VA Form 9, Appeal to 
Board of Veterans' Appeals, received on June 15, 2004, was 
subsequent to the April 29, 2004, deadline for perfecting the 
appeal.  There is no evidence of record that the RO received 
a request from the veteran asking for an extension of time to 
file a substantive appeal.  Thus, the Board finds that the 
veteran did not timely file a substantive appeal to the March 
2003 rating decision which denied his claim for TDIU.

As a final note, the Board points out that the notice and 
duty to assist provisions of the VCAA do not apply to this 
appeal as the law as mandated by statute is dispositive of 
the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The VCAA essentially clarifies VA's duty to notify 
claimants of any information that is necessary to 
substantiate a claim for benefits and codifies VA's duty to 
assist.  Thus, because the facts of this case are not in 
dispute and this case involves pure statutory interpretation, 
the VCAA is inapplicable and need not be further discussed.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005)


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD is denied.

The March 2003 rating decision which denied TDIU was not 
timely appealed and the appeal as to this issue is dismissed.



_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


